Title: From Thomas Jefferson to Caspar Wistar, 24 March 1804
From: Jefferson, Thomas
To: Wistar, Caspar


          
            Dear Sir
            Washington Mar. 24. 1804.
          
          I inclose for communication to the Philosophical society a paper from mr Dunbar of Natchez, on the subject of the Missisipi river which will be found a valuable addition to what we have already recieved from him relative to the lower country on it’s banks.
          At the request of mr Lewis also of Campbell county Virginia, I inclose a paper which was accompanied by the specimens it refers to. tho’ they are in this city I have not yet recieved them, but will forward them when recieved. Accept my friendly salutations & assurances of great esteem and respect
          
            Th: Jefferson
          
        